                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       KEVIN E GILMORE-WEBSTER,                          Case No.18-cv-05702-JSC
                                   9                   Plaintiff,
                                  10             v.                                          ORDER GRANTING MOTION TO
                                  11                                                         TRANSFER
                                  12                                                         Re: Dkt. Nos. 9, 20, 28, 36
Northern District of California




                                           BAYOU CITY HOMEBUYERS INC, et al.,
 United States District Court




                                  13                   Defendants.
                                  14

                                  15
                                               Plaintiff Kevin E. Gilmore-Webster alleges that Defendants have committed: (1) Slander of
                                  16
                                       Title; (2) Trespassing; Vandalizing, and Tampering; (3) Negligence; (4) Racketeering; and (5)
                                  17
                                       Engaging in Insurance Business prohibited by Texas law arising from their purchase, attempts to
                                  18
                                       sell, and financial transactions concerning a Houston, Texas property. Plaintiff requests that the
                                  19
                                       Court grant quiet title to the heirs. Four of the five defendants--Bayou City Homebuyers, Tetrad
                                  20
                                       Development, Ace Realty Partners, and South Land Title--have filed motions to dismiss for lack of
                                  21
                                       personal jurisdiction, or in the alternative, to transfer venue to the Southern District of Texas.1 (Dkt.
                                  22
                                       Nos. 9, 20, 28, 36.) The remaining defendant, Renters Warehouse LLC, has moved to dismiss based
                                  23
                                       on insufficient service of process and failure to state a claim, or in the alternative, to transfer venue
                                  24
                                       to the Southern District of Texas. (Dkt. No. 28.) After carefully considering the parties’ submissions,
                                  25
                                       the Court determines that it lacks personal jurisdiction of four of the five defendants and that service
                                  26
                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 3, 13, 29, 46.)
                                   1   on Renters Warehouse was improper. The Court orders Plaintiff to properly serve Renters

                                   2   Warehouse, and transfers the action to the Southern District of Texas-Houston Division.

                                   3                                                  BACKGROUND

                                   4           A.      Factual Background

                                   5           Plaintiff, a California resident, is the trustee of the Carl Lee Thomas and Anna B. Thomas

                                   6   Estate which includes the property located at 2817 Eagle St., Houston, Texas (the “Houston

                                   7   property”). (Complaint ¶¶ 8, 9.2) Plaintiff is the grandson of Carl Lee Thomas. The original owners

                                   8   of the Houston property, J. B. Thomas and Nellie Thomas, left the property to their sole heirs Carl

                                   9   Lee Thomas and Louise Thomas Neal, both of whom resided in California at the time of their death.

                                  10   (Id. ¶ 9.) Sometime before their death, Carl Lee and Louise filed, executed, witnessed and notarized

                                  11   a trust in Alameda County, California; the property was one of the assets of the trust. (Id. ¶ 9.)

                                  12           Defendant Bayou City is a Texas corporation with its principal office located in Houston,
Northern District of California
 United States District Court




                                  13   Texas, which buys and sells homes in the Houston area. (Dkt. No. 10 ¶ 7.) In 2016, Bayou City

                                  14   purchased the Houston property from a Texas company. (Id.) Bayou City thereafter renovated and

                                  15   remodeled the property and listed it for sale. (Id. at ¶ 8.) Defendants Ace Realty and Tetrad are

                                  16   money lenders incorporated in Texas with their principal place of business in Houston. (Dkt. No.

                                  17   20-1 ¶¶ 3, 7.) On July 26, 2018, Defendant Renters, a Minnesota company with its principal office

                                  18   located in Eden Prairie, Minnesota, listed the Houston property for sale at $369,000. (Complaint ¶¶

                                  19   3, 20.) Renters listed the property without Plaintiff’s signed agreement. (Id. ¶ 35.) Additionally,

                                  20   Renters’ and Bayou City’s principal, Jim Youngblood, has continued to try to sell the property

                                  21   without Plaintiff’s consent despite knowing that the property is held in trust. (Id. ¶¶ 37, 39.) Further,

                                  22   Renters’ listing agent, Melissa Youngblood, has attempted to sell the property without an active real

                                  23   estate license in Texas. (Id. ¶ 35.)

                                  24           The 2016 sale and the 2018 listing of the Houston property were not authorized. (Id. ¶ 32.)

                                  25   Further, Bayou City and Renters destroyed the interior of the property by demolishing the living

                                  26   space, the garage, built-in and heirlooms, walls, and making changes in façade and structure prior to

                                  27
                                       2
                                  28    Record citations are material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         2
                                   1   the 2018 listing. (Id. ¶¶ 2, 20, 34.) Renters, Bayou, and Tetrad caused tax assessment issues which

                                   2   led to liens on the property and accessed Plaintiff’s assets and equity without Plaintiff’s knowledge

                                   3   or consent. (Id. ¶ 34.) In 2018, Tetrad and Bayou City executed a deed of trust for the property for

                                   4   $70,000 without title insurance. (Id. ¶ 40.) Ace Realty appeared as the lienholder for the Bayou City

                                   5   and Tetrad transaction. (Id. ¶ 42.) In addition, South Land insured transactions which its principal,

                                   6   Patrick Doyle, profited from by engaging in both the mortgaging and the title insurance of the

                                   7   property. (Id. ¶¶ 34, 44.) Defendants have failed to conduct due diligence on ownership. (Id. ¶ 32.)

                                   8   Plaintiff asks the Court to grant quiet title to the heirs of J.B. and Nellie Thomas and legal

                                   9   consultation fees. (Id. ¶ 45.)

                                  10           B.      Procedural Background

                                  11           Plaintiff, representing himself, filed this action against Defendants in connection with their

                                  12   purchase, attempts to sell, and financial transactions regarding the Houston, Texas property. Plaintiff
Northern District of California
 United States District Court




                                  13   alleges five claims for relief: (1) Slander of Title (as to Defendants Bayou City Homebuyers, Ace

                                  14   Realty Partners, Tetrad Development, and South Land Title); (2) Trespassing, Vandalizing, and

                                  15   Tampering (as to Defendants Bayou City Homebuyers and Renters Warehouse); (3) Negligence (as

                                  16   to all Defendants); (4) Racketeering (as to all Defendants); and (5) Engaging in Insurance Business

                                  17   (as to Defendant South Land Title).

                                  18           Each defendant has moved to dismiss or transfer this action. Four of the defendants—Bayou

                                  19   City Homebuyers, Tetrad Development, Ace Realty Partners, and South Land Title—insist that the

                                  20   Court lacks personal jurisdiction over them and request that the Court either dismiss or transfer the

                                  21   action to the Southern District of Texas. The fifth defendant, Renters, contends that the claims

                                  22   against it should be dismissed for insufficient service of process or for failure to state a claim, or in

                                  23   the alternative, transferred to the Southern District of Texas.

                                  24                                                DISCUSSION

                                  25   I.      PERSONAL JURISDICTION

                                  26           Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, a defendant may move to

                                  27   dismiss. The plaintiff bears the burden of demonstrating that the court has jurisdiction over the

                                  28   defendant. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). Plaintiff’s
                                                                                          3
                                   1   “[u]ncontroverted allegations in the complaint must be taken as true, and conflicts over statements

                                   2   contained in affidavits must be resolved in [plaintiff's] favor.” Love v. Associated Newspapers, Ltd.,

                                   3   611 F.3d 601, 608 (2010).

                                   4          Personal jurisdiction over a nonresident defendant is proper when the state long-arm statute

                                   5   permits it, and if the exercise of personal jurisdiction does not violate federal due process. Fireman's

                                   6   Fund Ins. Co. v. Nat'l Bank of Cooperatives, 103 F.3d 888, 893 (9th Cir. 1996). California’s long-

                                   7   arm statute is coextensive with federal due process requirements; accordingly, “the jurisdictional

                                   8   analyses under state law and federal due process are the same.” Schwarzenegger, 374 F.3d at 800-

                                   9   01. To satisfy due process, a defendant must have sufficient “minimum contacts” with the forum

                                  10   state that “maintenance of the suit does not offend traditional notions of fair play and substantial

                                  11   justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). The two recognized bases for

                                  12   exercising personal jurisdiction over a nonresident defendant are “general jurisdiction” and “specific
Northern District of California
 United States District Court




                                  13   jurisdiction.” Doe v. Am. Nat. Red Cross, 112 F.3d 1048, 1050 (9th Cir. 1997).

                                  14          A.      General Jurisdiction

                                  15          A forum court may assert general jurisdiction over a nonresident defendant only when the

                                  16   defendant’s connections with the forum are “so continuous and systematic as to render them

                                  17   essentially at home” in the forum state. Daimler AG v. Bauman, 134 S. Ct. 746, 760 (2014) (internal

                                  18   quotation marks omitted). For purposes of general jurisdiction, a corporation will be considered “at

                                  19   home” where it has its principal place of business and where it is incorporated. Id. at 760–61.

                                  20          Here, Plaintiff has failed to allege any facts demonstrating that Bayou City, Tetrad, Ace

                                  21   Realty, or South Land are at home in California. (Complaint ¶¶ 1-8.) None of the moving

                                  22   defendant’s principal place of business is California, and none is incorporated in California. Rather,

                                  23   Bayou City is incorporated in Texas with its principal office in Houston, Texas. (Dkt. No. 10 ¶ 3.)

                                  24   Tetrad and Ace Realty are Texas limited liability companies with their principal offices located in

                                  25   Houston, Texas. (Dkt. No. 20-1 ¶¶ 3-7.) South Land is a Texas limited liability company with its

                                  26   principal office in Galveston, Texas. (Dkt. No. 36 at 15-16.) (declaration of Patrick F. Doyle).

                                  27           Plaintiff has thus failed to demonstrate that the Court has general jurisdiction over Bayou

                                  28   City, Tetrad, Ace Realty, or South Land.
                                                                                         4
                                   1          B.      Specific Jurisdiction

                                   2          Specific jurisdiction exists if three prongs are satisfied: “(1) [t]he non-resident defendant

                                   3   must purposefully direct his activities or consummate some transaction with the forum or a resident

                                   4   thereof; or perform some act by which he purposefully avails himself of the privilege of conducting

                                   5   activities in the forum, thereby invoking the benefits and protections of its laws; (2) the claim must

                                   6   be one which arises out of or relates to the defendant’s forum-related activities; and (3) the exercise

                                   7   of jurisdiction must comport with fair play and substantial justice, i.e., it must be reasonable.”

                                   8   Schwarzenegger, 374 F.3d at 802. The plaintiff has the burden of proving the first two prongs; if it

                                   9   does so, the defendant must demonstrate that the court’s exercise of personal jurisdiction would be

                                  10   unreasonable. Id.

                                  11          1.       First Prong: Purposeful Direction

                                  12          A purposeful availment analysis “is most often used in suits sounding in contract,” while a
Northern District of California
 United States District Court




                                  13   purposeful direction analysis “is most often used in suits sounding in tort.” Schwarzenegger, 374

                                  14   F.3d at 802. Since Plaintiff’s claims sound in tort, the purposeful direction analysis applies. The

                                  15   purposeful direction “effects” test requires that “the defendant allegedly must have (1) committed an

                                  16   intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows is

                                  17   likely to be suffered in the forum state.” Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d

                                  18   1124, 1128 (9th Cir. 2010).

                                  19                  a. Intentional Act

                                  20          An intentional act is “an intent to perform an actual, physical act in the real world, rather than

                                  21   an intent to accomplish a result or consequence of that act.” Schwarzenegger, 374 F.3d at 806.

                                  22   Plaintiff alleges that Bayou City destroyed the interior and exterior of the property, and during their

                                  23   destruction also trespassed, vandalized, and tampered with the property. (Complaint ¶¶ 20, 33, 34.)

                                  24   In addition, Plaintiff alleges that Bayou City and Tetrad caused tax assessment issues which led to

                                  25   liens on the property, and accessed Plaintiff’s assets and equity without Plaintiff’s knowledge or

                                  26   consent. (Id. ¶ 34.) In 2018, Tetrad and Bayou City allegedly executed a deed of trust for the

                                  27   property for $70,000 without title insurance. (Id. ¶ 40.) Ace Realty allegedly appeared as the

                                  28   lienholder for the Bayou City and Tetrad transaction. (Id. ¶ 42.) South Land allegedly insured
                                                                                          5
                                   1   transactions which its principal, Patrick Doyle, profited from by engaging in both the mortgaging

                                   2   and the title insurance of the property. (Id. ¶¶ 34, 44.) Finally, all the Defendants, other than Renters,

                                   3   have filed documents on the property. (Id. ¶ 32.) These intentional actions satisfy the first prong of

                                   4   purposeful direction.

                                   5                  b. Expressly Aimed as the Forum State

                                   6          Purposeful direction requires the intentional commission of an act by the defendant that is

                                   7   “expressly aimed at the forum state.” Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir.

                                   8   2017). The expressly aimed requirement is satisfied when “the defendant is alleged to have engaged

                                   9   in wrongful conduct targeted at a plaintiff whom the defendant knows to be a resident of the forum

                                  10   state.” Bancroft & Masters, 223 F.3d 1082, 1087 (2000). Plaintiff does not allege any facts that

                                  11   support an inference that Defendants knew that Plaintiff was a resident of California or that Plaintiff

                                  12   had a claim to the property. Plaintiff has therefore failed to show that Defendants targeted acts
Northern District of California
 United States District Court




                                  13   toward Plaintiff whom they knew to be a California resident. Plaintiff’s argument that personal

                                  14   jurisdiction exists because the trust which holds an ownership interest in the property was created in

                                  15   California, and he, the Trustee, is California resident is unavailing. Personal jurisdiction is

                                  16   determined by the defendant’s contacts with the forum state and cannot be decisively determined by

                                  17   the plaintiff’s contacts no matter how significant they may be. Walden v Fiore, 571 U.S. 277, 289

                                  18   (2014). Plaintiff’s own contacts with California do not satisfy the expressly aimed requirement.

                                  19          Although Plaintiff has alleged additional facts with respect to Bayou City, these allegations

                                  20   likewise fail the express aiming requirement. In particular, Plaintiff alleges that Bayou City’s agent,

                                  21   Jim Youngblood, contacted Kathryn Stepanski, the heir’s mother, who is a California resident,

                                  22   offering to sell the property. Although Bayou City disavows such contact and Mr. Youngblood

                                  23   attests that “[p]rior to this suit being filed, Bayou City was not aware and did not have any

                                  24   knowledge that another party, let alone someone from California, claimed an interest in the

                                  25   Property,” Ms. Stepanski has submitted a declaration attesting that two weeks prior to the filing of

                                  26   this lawsuit, Mr. Youngblood contacted her asking if she wanted to buy the Houston property from

                                  27   him and when she told him she did not need to buy it because she already owned it, he hung up.

                                  28   (Compare Dkt. No. 19 ¶ 9 with Dkt. No. 1-2 at 2.) Mr. Youngbood denies that that Bayou City has
                                                                                          6
                                   1   conducted any business in California, nor engaged in marketing or advertising directed at California

                                   2   residents. (Dkt. No. 10 ¶¶ 4-5.)

                                   3          On a motion to dismiss for lack of personal jurisdiction, “[c]onflicts between parties over

                                   4   statements contained in affidavits must be resolved in the plaintiff’s favor.” Schwarzenegger, 374

                                   5   F.3d at 800. The Court thus assumes that Mr. Youngblood placed the phone call. The phone call,

                                   6   however, is insufficient to meet the express aiming requirement because the harm is not sufficiently

                                   7   linked to California. The “mere fact that [a defendant’s] conduct affected plaintiffs with connections

                                   8   to the forum State does not suffice to authorize jurisdiction.” Walden, 134 S.Ct. at 1126.

                                   9                  Instead, two factors are considered in determining whether an action
                                                      is expressly aimed at the forum state:
                                  10
                                                              First, the relationship must arise out of contacts the
                                  11                          defendant himself creates with the forum State. . . .
                                  12                          Second, [the] “minimum contacts” analysis looks to the
Northern District of California




                                                              defendant’s contacts with the forum State itself, not the
 United States District Court




                                  13                          defendant’s contacts with persons who reside there.
                                  14   Morrill v. Scott Financial Corp., 873 F.3d 1136, 1144 (9th Cir. 2017) (quoting Walden, 134 S.Ct. at

                                  15   1122). Plaintiff has not alleged that any defendant had contact with California, as opposed to contact

                                  16   with a person who happened to reside in California. In Walden, for example, plaintiffs sued a

                                  17   federal Drug Enforcement Agent in Nevada for seizing cash from them at a Georgia airport.

                                  18   Walden, 134 S.Ct. at 1120. The Supreme Court held that the Nevada district court did not have

                                  19   personal jurisdiction of the agent because the plaintiffs’ alleged harm was not sufficiently linked to

                                  20   Nevada; the plaintiffs would have experienced the same harm regardless of whether they lived in

                                  21   Nevada, California, Mississippi or anywhere else. Id. at 1125. The same lack of harm is found in

                                  22   California here. Plaintiff would have experienced the same harm from the damage to and

                                  23   transactions involving the Texas property regardless of where the trust was created and Plaintiff

                                  24   resides. The single phone call to California—the only alleged contact with California—arose out of

                                  25   the events and property in Texas and thus does not satisfy the expressly aimed requirement. See

                                  26   Morrill, 873 F.3d at 1144.

                                  27          In sum, Plaintiff has failed to show that the acts of Ace Realty, Tetrad, and South Land and

                                  28   Bayou City were expressly aimed at California for the purpose of the personal jurisdiction analysis.
                                                                                         7
                                   1                  c. Causing Harm that the Defendant Knows is Likely to be Suffered in the Forum

                                   2                    State

                                   3          The third requirement is satisfied where the defendant has “caused harm that it knows is

                                   4   likely to be suffered in the forum state.” Mavrix Photo, Inc. v. Brand Technologies Inc., 647 F.3d

                                   5   1218, 1231 (2011). Plaintiff does not allege how Ace Realty, Tetrad, and South Land caused him

                                   6   harm they knew was likely to be suffered in California as he does not allege any facts that support an

                                   7   inference that these defendants were aware of him when they acted or that they even knew there was

                                   8   California resident who had a claim over the property. Plaintiff argues Bayou City has caused him

                                   9   harm in California by lowering the sale price and listing the property as a rental which affected

                                  10   Plaintiff’s equity, ownership rights, and enjoyment of his property. However, for the defendant to

                                  11   foresee causing harm in the forum state the tort must involve the forum state itself, and not just have

                                  12   some effect on a party who resides there. Morrill, 873 F.3d at 1144. Bayou City could not foresee
Northern District of California
 United States District Court




                                  13   that their actions in Texas would cause Plaintiff harm in California. Plaintiff has thus failed to

                                  14   establish the third requirement as to Ace Realty, Tetrad, and South Land, and Bayou City.

                                  15                                                          ***

                                  16          In sum, the Court finds that Plaintiff has not sufficiently alleged purposeful direction to

                                  17   establish personal jurisdiction over Ace Realty, Tetrad, South Land and Bayou City.

                                  18          2.      Second Prong: Claim Arises from Defendants’ Forum Related Activities

                                  19          Plaintiff also has not shown that the second prong of the specific direction test is met. Under

                                  20   this prong, the claim must be one which arises out of or relates to the defendant’s forum-related

                                  21   activities. Schwarzenegger, 374 F.3d at 802. To determine whether the defendant’s forum-related

                                  22   contacts arise from or relate to the cause of action the Ninth Circuit uses a but-for test. Matus v.

                                  23   Premium Nutraceuticals, LLC, 715 F.App’x 662, 663 (9th Cir. 2018) (applying the but-for test to

                                  24   arising from prong). The principal question of the but-for test is: but-for the defendant’s contacts

                                  25   with the forum state, would the claims against the defendant have arisen. Ballard v. Savage, 65 F.3d

                                  26   1495, 1500 (1995).

                                  27          Here, Plaintiff does not allege facts that support an inference that but-for Defendants’

                                  28   contacts with California the claims would not have arisen. All of Defendants’ actions giving rise to
                                                                                          8
                                   1   Plaintiff’s claims occurred in Texas. (Complaint ¶¶ 4-7, 34.) Plaintiff’s allegation that Tetrad

                                   2   transacted for a property in Sunnyvale with agents from a Nevada company does not arise from or

                                   3   relate to Plaintiff’s claims: none of Plaintiff’s allegations support an inference that the Sunnyvale

                                   4   property relates to the Houston property in any way. Regarding Ace Realty, Plaintiff’s argument that

                                   5   there are minimum contacts in California because Ace Realty transacts with a Virginia Home Loan

                                   6   Corporation for another property located in Houston is unavailing. Plaintiff makes no argument his

                                   7   claims against Ace Realty would not have arisen but-for any contacts with California.

                                   8          With respect to Bayou City, Mr. Youngblood’s contact with Kathryn Stepanski likewise fails

                                   9   to meet the but-for test. In Morris v. Harley, the plaintiff sued the defendant in the District of

                                  10   Nevada for violations of the Interstate Land Sales Full Disclosure Act, as well as violation of state

                                  11   tort and contract law, concerning a 99- year lease for a lot in the Dominican Republic, and the

                                  12   defendant responded by moving to dismiss for lack of personal jurisdiction. 720 Fed. Appx. 326, 328
Northern District of California
 United States District Court




                                  13   (2017). The Ninth Circuit found that the defendants’ later amendment of their land lease agreement

                                  14   in Nevada was not the “but-for” cause of the litigation because the claim was based on the terms of

                                  15   the original agreement signed in the Dominican Republic and the amendment in Nevada merely

                                  16   substituted the properties. Id. Thus, the court found that Nevada did not have personal jurisdiction

                                  17   over the defendant. Id.

                                  18          The same is true here. Plaintiff’s claims against Bayou City arise out of actions Bayou City

                                  19   took well before Mr. Youngblood’s call to Ms. Stephanski; in particular, Bayou City’s earlier

                                  20   attempts to sell the Houston property in Texas and related destruction of the Houston       property

                                  21   prior to sale. Like the amendment in Morris, Mr. Youngblood’s contact with California does not

                                  22   establish that but-for the call to Ms. Stephanski, the claims would not have arisen.

                                  23          Accordingly, the Court lacks personal jurisdiction over Bayou City, Tetrad and Ace Realty,

                                  24   and South Land Title.3 Given this, the Court need not address Defendants’ alternative argument that

                                  25
                                       3
                                  26     The final prong of the specific jurisdiction test is whether the exercise of jurisdiction does not
                                       offend traditional notions of fair play and substantial justice. Schwarzenegger, 374 F.3d at 801.
                                  27   (internal citation and quotation marks omitted). The Court only considers the fair play and substantial
                                       justice prong if the plaintiff has satisfied the first two prongs of specific jurisdiction. Id. at 802.
                                  28
                                       Because Plaintiff has failed to do so, the Court’s analysis ends here.
                                                                                             9
                                   1   the Court lacks subject matter jurisdiction. See Ruhgras AG v. Marathon Oil Co, 526 U.S. 576, 588

                                   2   (1999).4

                                   3   II.    RENTERS’ MOTION TO DISMISS OR TRANSFER

                                   4          Although Renters Warehouse did not move to dismiss for lack of personal jurisdiction, it did

                                   5   move to dismiss for insufficient service of process and failure to state a claim.

                                   6          A.       Service of Process

                                   7          Renters insists that process was insufficient because: (1) Plaintiff was required to personally

                                   8   serve an officer or agent under Federal Rule of Civil Procedure 4(e)(1); (2) Plaintiff did not

                                   9   sufficiently serve Renters by mail under California or Minnesota law; (3) Plaintiff failed to hand

                                  10   deliver the complaint and summons to an officer or agent; and (4) Plaintiff failed to specifically

                                  11   address the summons and complaint to an officer or an agent.5

                                  12          In general, a court lacks jurisdiction over defendants who have not been properly served in
Northern District of California
 United States District Court




                                  13   accordance with Federal Rule of Civil Procedure 4. SEC v. Ross, 504 F.3d 1130, 1138–39 (9th Cir.

                                  14   2007). Accordingly, Rule 12(b)(5) permits a court to dismiss an action for insufficient service of

                                  15   process. Fed.R.Civ.P. 12(b)(5). When the validity of service is contested, the burden is on the

                                  16   plaintiff to prove that service was valid under Rule 4. Brockmeyer v. May, 383 F.3d 798, 801 (9th

                                  17   Cir. 2004). If the plaintiff does not satisfy this burden, the Court has the discretion to either dismiss

                                  18   the action or retain the action and quash the service of process. Stevens v. Sec. Pac. Natl Bank, 538

                                  19   F.2d 1387, 1389 (9th Cir. 1976). “Dismissals for defects in the form of summons are generally

                                  20
                                       4
                                  21     In Ruhgas, the Supreme Court held that where “a district court has before it a straightforward
                                       personal jurisdiction issue presenting no complex question of state law, and the alleged defect in
                                  22   subject-matter jurisdiction raises a difficult and novel question the court does not abuse its discretion
                                       by turning directly to personal jurisdiction.” 526 U.S. at 588. The subject matter jurisdiction inquiry
                                  23
                                       raises difficult questions because it is based on Defendants’ contention that Plaintiff did not suffer an
                                  24   injury-in-fact since he has not established that the Houston property is a trust asset. However, the
                                       Complaint alleges that the property became an asset of the trust through a series of affidavits of
                                  25   heirships. (Complaint ¶¶ 10-19.) Still the question of whether Plaintiff has adequately alleged an
                                       interest in the property or his relationship with the owners of the Houston property are far from
                                  26   straightforward. Savage v. Glendale High Union Sch. Dist. No. 205, 343 F.3d 1036, 1039 n.1 (9th
                                  27   Cir. 2003). In contrast, the lack of personal jurisdiction is readily apparent.
                                       5
                                         Renters’ argument that Plaintiff was required to hand deliver the summons and the complaint to an
                                  28   officer or agent is unavailing because Plaintiff can serve Defendant by mail under either Cal. Civ.
                                       Proc. Code § 415.40 or Minn. R. Civ. P. § 4.05.
                                                                                          10
                                   1   disfavored.” U.S.A. Nutrasource, Inc. v. CNA Ins. Co., 140 F.Supp.2d 1049, 1052 (N.D. Cal. 2001).

                                   2   “Technical defects in a summons do not justify dismissal unless a party is able to demonstrate actual

                                   3   prejudice.” Chan v. Soc’y Expeditions, 39 F.3d 1398, 1404 (9th Cir. 1994). “Rule 4 is a flexible rule

                                   4   that should be liberally construed.” United Food & Commercial Workers Union v. Alpha Beta Co.,

                                   5   736 F.2d 1371, 1382 (9th Cir. 1984) (internal citations omitted).

                                   6          Service on a corporation may be made by delivering a copy of the summons and complaint in

                                   7   accordance with state law where the district court is located or the state where service was made. See

                                   8   Fed. R. Civ. Proc. 4(e)(1) & 4(h)(1)(A).

                                   9          1.      Service Under California Law

                                  10          Under California law, a corporation may be served by delivering a copy of the summons and

                                  11   complaint to “the person designated as agent for service of process” or “the president, chief

                                  12   executive officer, or other head of the corporation, a vice president, a secretary or assistant secretary,
Northern District of California
 United States District Court




                                  13   a treasurer or assistant treasurer, a controller or chief financial officer, a general manager, or a

                                  14   person authorized by the corporation to receive service of process.” Cal. Civ. Proc. Code § 416.10.

                                  15   Plaintiff contends that he served Renters’ receptionist which is the equivalent of “a secretary or

                                  16   assistant secretary.” However, the USPS tracking confirmation states that a delivery was made to

                                  17   “Front Desk/Reception.” (Dkt. No. 6 at 6.) Plaintiff has thus failed to show that the complaint was

                                  18   delivered to an actual person. Even if leaving the package at the desk was sufficient to show that it

                                  19   was left with an actual person, that a person is authorized to receive mail on behalf of a corporation

                                  20   and to sign receipts acknowledging the delivery of that mail does not mean that the same person is

                                  21   authorized by the corporation to accept service of process. Dill v. Bergquist Construction Co., 24

                                  22   Cal. App. 4th 1426, 1438 (1994). Furthermore, if it is presumed that the complaint arrived at the

                                  23   Renters Warehouse office, it is not presumed that it was received by the persons to be served under

                                  24   Section 416.10. Id. at 1442. Therefore, Plaintiff has not met his burden to show that the complaint

                                  25   was left with a proper person under Cal. Civ. Proc. Code § 416.10.

                                  26          In addition to personal service, “in order to serve a corporate defendant by mail at an address

                                  27   outside the state pursuant to section 415.40, a plaintiff must mail the summons [and the complaint]

                                  28   to a person to be served on behalf of the corporation, i.e., to one of the individuals specified in
                                                                                          11
                                   1   section 416.10.” Dill, 24 Cal. App. 4th at 1436. Plaintiff was required to specifically address the

                                   2   summons and complaint to an officer or agent. Id. at 1437-38. Here, Plaintiff addressed it to

                                   3   “Renters Warehouse.” (Dkt. No. 6. at 6.) However, if plaintiff failed to specifically address it to a

                                   4   person who may be served under Section 416.10, plaintiff may still have substantially complied with

                                   5   the Section 415.40 persons to be served requirement where it was actually received by person who

                                   6   may be served. In Dill, the plaintiff failed to specifically address a corporate agent who could be

                                   7   served under Section 416.10, but instead addressed the corporation itself. Id. at 1432. The court

                                   8   found that the plaintiff did not substantially comply because the person who actually received the

                                   9   summons was not a person who could be served under Section 416.10. Here, similar facts exist

                                  10   because the plaintiff addressed the service package to “Renters Warehouse” and not an individual

                                  11   person authorized to received service under Section 416.10. As discussed above, Plaintiff has not

                                  12   substantially complied with Section 415.40 because the person who received summons was not a
Northern District of California
 United States District Court




                                  13   person who could be served under Section 416.10.

                                  14          2.      Service Under Minnesota Law

                                  15          Service on a corporation may also be made by delivering a copy of the summons and

                                  16   complaint in accordance with state law where service was made. See Fed. R. Civ. Proc. 4(e)(1).

                                  17   Renters was served in Minnesota. Under Minnesota law, a corporation may be served by delivering

                                  18   “a copy [of the summons] to an officer or managing agent, or to any other agent authorized expressly

                                  19   or impliedly or designated by statute to receive service of summons, and if the agent is one

                                  20   authorized or designated under statute to receive service any statutory provision for the manner of

                                  21   such service shall be complied with.”6 Minn. R. Civ. P. 4.03(c).

                                  22          Plaintiff has failed to show that the person who received the summons or complaint was

                                  23   Renters’ officer or managing agent, which is required under Minnesota law. See Minn. R. Civ. P.

                                  24   4.03. A receptionist does not have the express or implied authority to be served where there is no

                                  25   power to exercise independent judgment and discretion in promoting the business of corporation,

                                  26   and her position did not create reasonable certainty that the corporation would be informed of the

                                  27
                                       6
                                  28    Further, as California law, Minnesota law requires waiver of formal service and a return. See
                                       Minn. R. Civ. P. 4.05. Neither of which Plaintiff has established.
                                                                                       12
                                   1   service. Duncan Elec. Co., Inc., v. Trans. Data, Inc., 325 N.W.2d 811, 812 (1982). Here, Plaintiff

                                   2   offers no facts that show the receptionist has independent judgment over any aspect of Renters’

                                   3   business or that the position of receptionist creates reasonable certainty that the corporation would be

                                   4   informed. Plaintiff has not met his burden to show that the receptionist was a proper agent to be

                                   5   served under Minnesota law.7

                                   6                                                          ***

                                   7          In sum, Plaintiff failed to properly serve Renter’s Warehouse.

                                   8          B.      Federal Rule of Civil Procedure 4(m)

                                   9          Renters argues that because it has not been properly served the Court should dismiss the

                                  10   action without prejudice under Rule 4(m). Rule 4(m) states “[i]f a defendant is not served within 90

                                  11   days after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—

                                  12   must dismiss the action without prejudice against that defendant or order that service be made within
Northern District of California
 United States District Court




                                  13   a specified time. But if the plaintiff shows good cause for the failure, the court must extend the time

                                  14   for service for an appropriate period. This subdivision (m) does not apply to service in a foreign

                                  15   country under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).” Fed.

                                  16   R. Civ. Proc. 4(m).

                                  17          District courts have broad discretion to extend time for service under Rule 4(m). Efaw v.

                                  18   Williams, 473 F.3d 1038, 1041 (2007). However, the court’s discretion is not limitless. Id. at 473. In

                                  19   making extension decisions under Rule 4(m) a district court may consider factors like a statute of

                                  20   limitations bar, prejudice to the defendant, actual notice of a lawsuit, and eventual service. Id.

                                  21   (internal citations omitted). In light of potential statute of limitations problems that may arise if

                                  22   Plaintiff refiles in Texas, Plaintiff’s apparent good faith attempt to serve Renters in Minnesota, the

                                  23   lack of prejudice to Renters, and the fact that Renters now has actual notice of the lawsuit and was

                                  24   able to defend itself in the action, the Court declines to dismiss pursuant to Rule 4(m). Instead,

                                  25

                                  26   7
                                         Plaintiff also contends that Delaware law is also applicable because Renters is a Doing Business
                                  27   As alias for RW National Holdings, LLC, which is a Delaware corporation. Defendant disavows
                                       any such relationship and notes that Minnesota Secretary of State public records show that Renters
                                  28   is a Minnesota limited liability company. Under these circumstances, Plaintiff has thus failed to
                                       show that Delaware law would apply here.
                                                                                         13
                                   1   Plaintiff has 30 days to properly serve Renters.

                                   2   III.     TRANSFER OF THE ACTION

                                   3            Defendants Bayou City, Tetrad Development, Ace Realty Partners, Renters Warehouse, and

                                   4   South Land move for transfer of venue to the Southern District of Texas-Houston Division.

                                   5   Defendant Renters Warehouse separately requests transfer should the Court deny its motion to

                                   6   dismiss for improper service or failure to state a claim. Because the Court concludes that it lacks

                                   7   personal jurisdiction of Bayou City, Tetrad, Ace Realty and South Land it has discretion to transfer

                                   8   the claims against them to the Southern District of Texas if doing so is in the interests of justice. 28

                                   9   U.S.C. § 1631; Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990) (“Normally transfer will be in

                                  10   the interest of justice because normally dismissal of an action that could be brought elsewhere is

                                  11   ‘time-consuming and justice-defeating.’”).

                                  12            The Southern District of Texas has personal jurisdiction over Bayou City, Tetrad, Ace
Northern District of California
 United States District Court




                                  13   Realty, and South Land because they are Texas companies and their principal offices are in Houston,

                                  14   Texas. Further, transfer is in the interest of justice because the events which gave rise to the slander

                                  15   of title, trespass, negligence, racketeering, and Texas Insurance law claims all occurred in Houston,

                                  16   Texas. (Complaint ¶¶ 32-44.) Additionally, the property is located in Houston, Texas, which is in the

                                  17   Southern District of Texas. (Id. ¶ 9.) Accordingly, pursuant to Section 1631 transfer of the action

                                  18   against Bayou City Homebuyers, Tetrad Development, Ace Realty Partners and South Land Title to

                                  19   the Southern District of Texas is in the interest of justice.

                                  20            Transfer of the claims against Renters Warehouse is also warranted. The Court has

                                  21   discretion to transfer a case to another district pursuant to 28 U.S.C. § 1404(a), which provides: “For

                                  22   the convenience of parties and witnesses, in the interest of justice, a district court may transfer any

                                  23   civil action to any other district or division where it might have been brought or to any district or

                                  24   division to which all parties have consented.” 28 U.S.C. § 1404(a). To determine convenience and

                                  25   fairness, this District commonly articulates the following relevant factors in a motion to transfer

                                  26   venue:
                                                       (1) the plaintiff's choice of forum; (2) the convenience of the parties;
                                  27                   (3) the convenience of the witnesses; (4) ease of access to
                                                       evidence; (5) familiarity of each forum with applicable law; (6)
                                  28                   feasibility of consolidation of other claims; (7) any local interest in
                                                                                          14
                                                      the      controversy; and (8) the relative court congestion and time to
                                   1                  trial in each forum.
                                   2   Martin v. Global Tel*Link Corp., No. 15-cv-00449-YGR, 2015 U.S. Dist. LEXIS 59474, 2015 WL

                                   3   2124379, at *2 (N.D. Cal. May 6, 2015) (collecting cases); see also Williams v. Bowman, 157 F.

                                   4   Supp. 2d 1103, 1106 (N.D. Cal. 2001) (same). “No single factor is dispositive.” Ctr. for Biological

                                   5   Diversity v. Kempthorne, No. C 08-1339 CW, 2008 WL 4543043, at *2 (N.D. Cal. Oct. 10, 2008).

                                   6   Instead, “[w]eighing of these factors for and against transfer involves subtle considerations and is

                                   7   best left to the discretion of the trial judge.” Ventress v. Japan Airlines, 486 F.3d 1111, 1118 (9th

                                   8   Cir. 2007). Further, “[t]his list is non-exclusive, and courts may consider other factors, or only those

                                   9   factors which are pertinent to the case at hand.” Martin, 2015 WL 2124379, at *5.

                                  10          “It is not enough for the defendant to merely show that it prefers another forum, and transfer

                                  11   will also not be allowed if the result is merely to shift the convenience from one party to another.”

                                  12   Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772, 776 (N.D. Cal. 2014); see also Catch Curve, Inc. v.
Northern District of California
 United States District Court




                                  13   Venali, Inc., No. CV 05-04820 DDP, 2006 WL 4568799, at *2 (C.D. Cal. Feb. 27, 2006) (stating

                                  14   that the defendant “must demonstrate that the present forum will result in a clear balance of

                                  15   inconvenience to him or her”). Vague generalizations or conclusory declarations are insufficient to

                                  16   meet this burden. See Forte Capital Partners v. Harris Cramer, No. C07-01237 MJJ, 2007 WL

                                  17   1430052, at *2 (N.D. Cal. May 14, 2007). As discussed below, the majority of applicable factors

                                  18   weigh in favor of transfer of the claims against Renters Warehouse to the Southern District of Texas.

                                  19          1.      Plaintiff’s Choice of Forum

                                  20          In general, “a plaintiff's choice of forum is afforded substantial weight.” Carolina Cas. Co. v.

                                  21   Data Broad. Corp., 158 F. Supp. 2d 1044, 1048 (N.D. Cal. 2001). Typically, the Court recognizes

                                  22   the “strong presumption in favor of" Plaintiffs’ choice of forum in this District.” See Piper Aircraft

                                  23   Co. v. Reyno, 454 U.S. 235, 255(1981). That presumption may be overcome, however, “when the

                                  24   private and public interest factors clearly point towards trial in the alternative forum.” Id. Moreover,

                                  25   the plaintiff's choice receives less deference where the action has little connection with the chosen

                                  26   forum. Saleh v. Titan Corp., 361 F. Supp. 2d 1152, 1157 (S.D. Cal. 2005) (internal quotations

                                  27   omitted); See Carolina Cas. Co. v. Data Broad. Corp., 158 F. Supp. 2d 1044, 1048 (N.D. Cal. 2001)

                                  28   (finding the “degree to which courts defer to the plaintiff's chosen venue is substantially reduced
                                                                                         15
                                   1   where the plaintiff's venue choice is not its residence or where the forum lacks a significant

                                   2   connection to the activities alleged in the complaint").

                                   3           Here, the alleged destruction, trespassing, vandalizing, and tampering occurred in Texas

                                   4   because the property is located there. Plaintiff alleges that Renters listed the Houston property for

                                   5   sale at $369,000 and the listing agent attempted to sell the property without an active real estate

                                   6   license in Texas. (Complaint ¶¶ 20-43.) That the Affidavit of Heirship was executed in California

                                   7   only tangentially relates to the claims against the defendants. Thus, Plaintiff's choice of forum

                                   8   receives less deference because far more facts giving rise to this case, indeed all the material facts,

                                   9   occurred in Texas. See Showing Animals Respect & Kindness v. United States Coast Guard, No.

                                  10   16cv1039 AJB (NLS)), 2016 U.S.Dist.LEXIS 129908, at *9 (S.D.Cal. Sep. 21, 2016) (finding the

                                  11   Plaintiff's choice of forum was entitled to less deference because the events giving rise to Plaintiff's

                                  12   claim occurred in Oregon); See Hangzhou Chic Intelligent Tech. Co. v. Swagway, LLC, No. 16-cv-
Northern District of California
 United States District Court




                                  13   04804-HSG, 2017 U.S.Dist.LEXIS 61265, at *6. (N.D.Cal. Apr. 21, 2017) (finding choice of forum

                                  14   to be neutral because the parties did not assert that the facts giving rise to the action had any

                                  15   connection to the district).

                                  16           2.      Convenience of the Parties

                                  17           The Court must consider the relative convenience of each forum as it pertains to each party

                                  18   and determine the least inconvenient forum. See Arete Power, Inc. v. Beacon Power Corp., No. C

                                  19   07-5167 WDB , 2008 WL 508477, at *6 (N.D. Cal. Feb. 22, 2008) ("The law requires us to examine

                                  20   the convenience of all the parties, not just the plaintiff—and to try and identify the forum where the

                                  21   net inconvenience (to all parties) would be least."); see also Cung Le v. Zuffa, LLC, 5:14-cv-05484-

                                  22   EJD, 2015 WL 3488769, at *6 (N.D. Cal. June 2, 2015) (finding convenience factors “weigh [ ]

                                  23   strongly in favor of the transfer [where] this district is not particularly convenient for a majority of

                                  24   those involved”).

                                  25           Here, the Southern District of Texas is a more convenient forum for Renters. Renters

                                  26   Warehouse is a limited liability company headquartered in Minnesota with its Articles of

                                  27   Incorporation filed in Minnesota; however, Renters requests transfer to the Southern District of

                                  28   Texas because it does significant business in Texas, including the Houston area. (Dkt. No. 28-1 ¶¶ 9,
                                                                                         16
                                   1   10.) Plaintiff is the only party that is domiciled in California. Because the Southern District of Texas

                                   2   is convenient for the majority of the parties, this factor weighs strongly in favor of transfer.

                                   3          3.       The Convenience of the Witnesses and Ease of Access to Evidence

                                   4          For non-party witnesses the Court’s subpoena power extends anywhere within the district

                                   5   and/or one hundred miles of the place of trial. Fed. R. Civ. P. 45(b)(2). Many non-party witnesses

                                   6   are likely to be in Houston because many of the events pertaining to this suit occurred in Houston,

                                   7   Texas, which is over 1,600 miles away. These non-party witnesses are beyond the Court’s subpoena

                                   8   power. Therefore, this factor falls in favor of transfer.

                                   9           4.      Any Local Interest in the Controversy

                                  10          “When an action involves an incident occurring in a particular locale, there is a public

                                  11   interest in having the controversy adjudicated in that locale, rather than in a remote forum.” Garcia

                                  12   v. 3M Co., No. C-09-01943 RMW, 2009 WL 3837243, at *4 (N.D. Cal. Nov. 16, 2009) (citing Gulf
Northern District of California
 United States District Court




                                  13   Oil Corp. v. Gilbert, 330 U.S. 501, 511 (1947)). Texas has a greater local interest because the lion’s

                                  14   share of the events occurred in Texas. Plaintiff’s claims relate to Defendants’ purchase, attempts to

                                  15   sell, and financial transactions concerning a Texas property. Moreover, the alleged destruction,

                                  16   trespassing, vandalizing, and tampering must have occurred in Texas because the property is located

                                  17   there. Specifically, Plaintiff’s claims against Renters relate to its attempts to sell the property, which

                                  18   is in Texas. Therefore, this factor weighs in favor of transfer.

                                  19                                                      ***

                                  20          In sum, taking all of the relevant factors into consideration, Renters has shown that transfer

                                  21   to the Southern District of Texas is warranted. Transferring the entire action will efficiently utilize

                                  22   judicial resources and promote consistency

                                  23                                               CONCLUSION

                                  24          For the reasons explained above, the Court finds that it does not have personal jurisdiction of

                                  25   Bayou City Homebuyers, Tetrad Development, Ace Realty Partners, and South Land Title. It also

                                  26   finds that Plaintiff did not properly serve Renters Warehouse. Plaintiff is given 30 days to properly

                                  27   serve Renters and the entire action is transferred to the Southern District of Texas-Houston Division

                                  28   pursuant to 28 U.S.C. §§ 1631 and 1404(a).
                                                                                          17
                                   1         This Order disposes of Docket Nos. 9, 20, 28, 36.

                                   2         IT IS SO ORDERED.

                                   3   Dated: March 8, 2019

                                   4

                                   5
                                                                                                 JACQUELINE SCOTT CORLEY
                                   6
                                                                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     18
                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KEVIN E GILMORE-WEBSTER,
                                                                                               Case No. 18-cv-05702-JSC
                                   8                    Plaintiff,

                                   9             v.

                                  10
                                                                                               CERTIFICATE OF SERVICE
                                  11    BAYOU CITY HOMEBUYERS INC, et al.,

                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  14   District Court, Northern District of California.
                                  15           That on March 8, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16   said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing
                                  17   said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery receptacle
                                  18   located in the Clerk's office.
                                  19
                                       Kevin E Gilmore-Webster
                                  20   955 Virginia Stree
                                  21   Berkeley, CA 94710
                                       Dated: March 8, 2019
                                  22

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court

                                  25

                                  26                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  27                                                      Honorable JACQUELINE SCOTT CORLEY
                                  28
                                                                                          19
